a Ww

“aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-11605-SVW-E Document 25 Filed 06/14/21 Page 1of3 Page ID#:161

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
MANNING LAW, APC

20062 SW Birch Street, Ste. 200

Newport Beach, CA 92660

Office: (949) 200-8755
DisabilityRights@manninglawoffice.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Loy Case No. 2:20-cv-11605-SVW-E
JAMES SHAYLER, an individual,

Plaintiff, DECLARATION OF JANET HARRIS
IN RESPONSE TO THE COURT’S
Vv. ORDER DATED JUNE 3, 2021.

UNLIMITED, LIMITED
LIABILITY COMPANY, a
California limited liability company;
and DOES 1-10, inclusive,

Defendants.

 

 

I, Janet Harris, declare as follows:

1. ] am an attorney duly admitted to practice before this Court. I am an
associate at Manning Law, APC, attorneys of record for Plaintiff JAMES
SHAYLER (“Plaintiff”) in the above-entitled action, and, in that capacity, I am
familiar with this matter. Based on my own experience and knowledge, I can testify

to the following.

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-11605-SVW-E Document 25 Filed 06/14/21 Page 2o0f3 Page ID #:162

2. This declaration is submitted in response to this Court’s June 3, 2021,
Order (herein referred to as the: “June 3 Order”). In that Order, the Court found that
Manning Law, APC had submitted what the Court characterized as false and
misleading billing statements. In the June 3 Order, the Court issued an additional
Order to Show Cause that ordered three attorneys associated with Manning Law,
APC, including me, to show cause why sanctions should not be imposed against us
for “knowingly filing or contributing to inaccurate and misleading billing
statements.”

3. As I stated in my prior Declaration dated May 10, 2021, I have assisted
with the drafting of many pleadings on numerous cases in this office, including but
not limited to working on the matters before this Court and drafting many of the
listed Applications for Default Judgment as referenced by this Court in the June 3
Order.

4. In response to the Court’s June 3 Order, I reviewed the billing
statements and associated filings that were the subject of the June 3 Order. I have
confirmed that I did not sign or file any of the pleadings or associated materials
addressed by that Order, including the billing statements submitted in support of fee
requests following default judgments.

5. In terms of my assistance in the preparation of billing statements
submitted to the Court, for the matters I worked on, I would review a draft billing
statement prepared by a staff person and confirm that the stated tasks had been
performed, and that I had spent at least the amount of time indicated for each
specific task. If I had spent more time than indicated on the billing statement, I
would generally not increase the stated amount, due to our office policy concerning
the amount of time for which we would seek to recover fees. If 1 spent less than the
amount of time indicated, I would reduce the amount of time stated. I would then

provide the final draft to Mr. Manning for review. I was not involved in the actual

 

 
SDN

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-11605-SVW-E Document 25 Filed 06/14/21 Page 30f3 Page ID #:163

filing of any of these statements or signing of pleadings in support of the billing
statements.

6. At all times in connection with the tasks described here, I acted in good
faith. I did not intend to injure anyone or create a negative impact on litigation by
complying with the office’s policy with regard to these billing statements. I did not
intend to abuse the judicial process or mislead this Court. If my involvement is
found to somehow be improper, I sincerely apologize to the Court and respectfully
request that sanctions not be imposed against me.

I declare under penalty of perjury under the law of the State of California that

the foregoing is true and correct.

Dated: June 14, 2021
By: Witt Fo

Janet artis, Esq.
/

 

 
